*334MEMORANDUM OPINION
BUSSEY, Judge.
Frank Hernandes, hereinafter referred to as defendant, has petitioned this Court for a Writ of Habeas Corpus alleging that the judgment and sentence rendered against him in the District Court of Jackson. County, was in violation of due process of law.
He first alleges that he is an American of Mexican descent, and was unable to understand, and concluded that the District Attorney offered him a sentence of life imprisonment if he would plead guilty to the crime of Murder. This, he says, was done without the aid of counsel. He then alleges that the following day he was brought into court and the District Attorney advised the judge, “This is the one I was telling you about. I want to give him fifteen years.”
Defendant alleges that he did not personally enter a plea of guilty and the court sentenced him to a term of fifteen years. He further alleges that he was represented by court-appointed counsel; however, said court-appointed counsel “did nothing to protect petitioner’s rights or to get him an interpreter so that petitioner would fully understand what was taking place in the court.”
A copy of the following Minutes were provided this Court, by the Court Clerk of Jackson County:
“Minute taken August 21, 1967 in Case No. 2320, State of Oklahoma vs. Frank Hernandez. Charge of Murder.
State appeared by Asst. Dist. Attys. Ted Roberts and Hal Grider. Defendant appeared in person and by court appointed atty. Stansell Whiteside. Mr. Merced Becerra appeared as interpreter. Court appointed interpreter as per request of the State and the Defendant. Defendant waived reading of Information. Defendant states name correct on Information. Defendant advised of all rights. Defendant waives further rights. The Defendant enters his plea of Guilty. Judgment and Sentence of the Court that the Defendant be sentenced to 15 years in the Oklahoma State Penitentiary at Mc-Alester, Oklahoma. This sentence to run concurrent with the sentence in Case No. 2321. [Emphasis added]
Minute taken August 21, 1967 in Case No. 2321, State of Oklahoma vs. Frank Hernandez. Charge of Murder.
State appeared by Asst. Dist. Attys. Ted Roberts and Hal Grider. Defendant appeared in person and by Court appointed Atty. Stansell Whiteside. Mr. Merced Becerra appeared as interpreter. Court appointed interpreter as per request of the State and the Defendant. Defendant waived reading of Information. Defendant states name correct on Information. Defendant advised of all rights. Defendant waives further rights. The Defendant enters his plea of Guilty. Judgment and Sentence of the Court that the Defendant be sentenced to 15 years in the Oklahoma State Penitentiary at Mc-Alester, Oklahoma. This sentence is to run concurrent with the sentence in Case No. 2320.” [Emphasis added]
It is abundantly clear in the light of the court’s Minutes that the defendant’s allegations are not only unsupported, but false, and the relief prayed for should be, and the same is hereby,
Denied.
BRETT, P. J., and NIX, J., concur.